Citation Nr: 1758530	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  13-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran has active service in the United States Army from March 1973 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ), and a transcript of this hearing is of record. 

In July 2015, this case was remanded for further development.  In a January 2017 Decision, the Board denied entitlement to right ear hearing loss.  The Veteran appealed.  In October 2017, the United States Court of Appeals for Veterans' Claims (Court) ordered the matter returned to the Board pursuant to a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right ear hearing loss.  The Board notes that entitlement to service connection for left ear hearing loss and tinnitus have already been granted.

The Veteran has a current hearing loss disability in his right ear and noise exposure during his service has been conceded.  At issue is whether his current right ear hearing loss was caused by or related to his active military service.  

The Veteran had a VA examination in July 2015. The examiner opined that it was at least as likely as not that the Veteran's hearing loss was caused by or was a result of an event in military service.  The examiner noted that the Veteran's had normal hearing upon enlistment and separation with no significant threshold shifts.  However, the examiner also noted that the Veteran had significant hazardous noise exposure in service and that "the initial onset of tinnitus coincides with military service which is evidence of early onset cochlear damage."  She also stated, "Cochlear damage in both ears is a permanent condition and will be compounded by life experiences such as subsequent noise exposure, aging, and heredity."  

Unfortunately, the Board is somewhat confused regarding whether the examiner was making a specific finding of cochlear damage to the right ear in service and, if she was, the significance of such a finding given that the examiner concedes that the Veteran had normal hearing in his right ear at separation from service and no significant thresholds shifts evidencing damage to the Veteran's hearing acuity in service.  In August 2015, another examiner noted normal hearing upon enlistment and separation for active duty with no significant threshold shifts in the right ear.  She opined that the Veteran's right ear is less likely than not caused by military noise exposure.  She did not address the July 2015 VA examiner's statements regarding possible cochlear damage in service.

The Board is unable to determine from the available record the significance of any possible cochlear damage the Veteran suffered in service as it relates to the etiology of the Veteran's current right ear hearing loss.  Accordingly, on remand, the Veteran should be afforded a new VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims folder to a VA audiologist for an addendum medical opinion.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's right ear hearing loss had onset in service or was caused by the Veteran's active military service.  

Specifically, the examiner is asked to clarify 1) whether it is at least as likely as not the Veteran had cochlear damage to the right ear in service and, if so, 2) whether this damage means it is at least as likely as not the Veteran's right ear hearing loss had onset in service or is related to his in-service noise exposure.  

In reaching his or her conclusion, the examiner is instructed that service connection for a hearing loss disability can still be granted, even if the Veteran's hearing is within normal limits at separation from service, if the evidence otherwise supports a finding that the Veteran's hearing loss is related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (7).

